DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "cantilever" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
“Cantilever” recited in claims 2 and 5 lacks antecedent basis and should be recited as --a cantilever--.  
Claim 7 is objected to because of the following informalities:  Claim 7 recites “air cooler(s)” which should be --air coolers--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compressed gas mixture" in step e.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the compressed gas" in step f.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the expanded gas" and "the compressed gas" in step k.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the compressed gas from shore" in step l.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “air coolers are arranged on cantilevers”. It is unclear if claim 4 is introducing new cantilevers and if so how many are present or if claim 4 is referencing the single cantilever recited in claim 2, in which case, claim 4 should recite --the cantilever--.
Claims 2-8 are indefinite in view of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6250244 B1 Dubar et al. (hereafter Dubar) in view of US 20150198288 A1 Wyllie et al. (hereafter Wyllie) and US 8640493 B1 Shivers et al. (hereafter Shivers).

Regarding claim 1, Dubar teaches a method for large scale floating liquefaction of natural gas (Abstract “A support structure that is either floatable or otherwise adapted 
a) treating the gas by removal of mercury, removal of acid gas (remove carbon dioxide), dehydration (remove water) and removal of C5+ hydrocarbons (heavy hydrocarbons) (col 11 line 15 “Typically the pre-treatment plant would remove carbon dioxide, water, sulphur compounds, mercury contaminants and heavy hydrocarbons”),
e) piping of the compressed gas mixture in sub-sea pipes from the platform to a floating liquefaction, storage and offloading vessel (col 21 line 50 “The LNG is fed from the plant 502 to the storage tanks 503 via a conduit 504. The natural gas is supplied to the plant 502 via a pipeline 505, which extends to a natural gas rig 506, and via a riser and manifold arrangement 510, which extends from the ship 501 to the pipeline 505”);
f) distribution and introduction of the compressed gas on the vessel, via a manifold (manifold arrangement 510), to two or more liquefaction modules (col 21 line 47 “The apparatus comprises a floating platform in the form of a ship 501, which carries a natural gas liquefaction plant 502 and LNG storage tanks 503”). While Dubar specifically discloses a manifold with multiple inlets and one outlet, reversing a manifold and duplication of parts, without any new or unexpected results, are within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
g) withdrawing a side draw flow of the gas introduced into each liquefaction module, expanding, and thereby cooling this gas flow in turbo expanders (fig 14, conduit 477 is withdrawn from the side and passed through the turbo-expander connected to expander/compressor unit 409);

i) using power from turbo expanders in step g) to drive a compressor compressing gas (expander/compressor unit 409) within an internal refrigerant circulation loop (nitrogen refrigerant) onboard the floating liquefaction, storage and offloading vessel (ship 501);
m) further cooling and liquefaction of the gas on the vessel, in each liquefaction module, by heat exchange with pre-cooled and expanded refrigerant (col 21, line 47 “The apparatus comprises a floating platform in the form of a ship 501, which carries a natural gas liquefaction plant 502 and LNG storage tanks 503”);
n) each liquefaction module is powered by a dedicated gas turbine for refrigerant compression (col 23 line 63 “Alternatively, the unit 414 may be an API specification centrifugal compressor with several compressor cases driven by an electric motor or a small gas turbine”);
While Dubar does not explicitly teach natural gas gathered from onshore gas pipeline networks, and step c) piping of the compressed gas from onshore to an offshore platform, Wyllie teaches natural gas gathered from onshore gas pipeline 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use onshore produced natural gas as a supply, as taught by Wyllie in the apparatus taught by Dubar to process onshore natural gas in an easier or less expensive location ([0002] “Providing facilities onshore is difficult and/or requires important investments on some operational sites”)
Dubar does not explicitly teach steps: 
b) compression and cooling of the treated gas, 
d) mixing the gas from onshore with a compressed recycle gas flow;
j) collecting expanded side draw gas flows from step g), after the heat exchange in step h), from each liquefaction module in a manifold and piping this gas to the offshore platform as a recycle gas flow,
k) compressing the expanded gas on the platform, and cooling of the compressed gas;
I) mixing the compressed recycle gas flow with compressed gas from shore;
o) introducing produced LNG in multiple membrane tanks.

Shivers teaches step d) mixing the gas with a compressed recycle gas flow (col 7 line 1 “The natural gas recycle compressor 402 can compress liquefied natural gas inlet quality gas 305 from the gas treatment unit 12 and a recycle gas stream 404”);
Shivers teaches step j) collecting expanded gas flows from the liquefaction module and piping this gas to the offshore platform as a recycle gas flow (col 7 line 29 “A cooled recycle refrigerant 407 can be flowed from the recycle refrigerant expander 422 back to the heat exchanger 420 for use in cooling the liquefied natural gas feed gas stream 403 forming a low pressure recycle refrigerant 408”),
Shivers teaches step k) compressing the expanded gas (natural gas recycle compressor 402), and cooling of the compressed gas (col 7 line 26 “The heat exchanger 420 can cool the recycle refrigerant stream 405”);
Shivers teaches step I) mixing the compressed recycle gas flow with compressed gas (col 7 line 1 “The natural gas recycle compressor 402 can compress liquefied natural gas inlet quality gas 305 from the gas treatment unit 12 and a recycle gas stream 404”);
Shivers teaches step o) introducing produced LNG in multiple membrane tanks (col 3 line 51 “A Moss type liquefied natural gas carrier is proposed for use in this method due to the ability of the spherical tanks to tolerate liquefied natural gas sloshing 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the compression and cooling, mixing recycle stream into feed stream, expanding and compressing said recycle stream, and introducing produced LNG to multiple membrane tanks taught by Shivers into the natural gas liquefaction system taught by Dubar to increase efficiency by recovering thermal energy (col 9 line 63 “The system can perform using the cooled recycle refrigerant to provide cooling of various streams in the heat exchanger”)

Regarding claim 3, the combined teachings teach the method of claim 1 as stated above, and Dubar teaches all cooling and intercooling of compressed refrigerant 

Regarding claim 6, the combined teachings teach the method of claim 1 as stated above, and Dubar teaches the refrigerant is nitrogen (col 8 line 44 “It is preferred that the refrigerant comprises at least 50 mol % nitrogen, more preferably at least 80 mol % nitrogen, and most preferably substantially 100 mol % nitrogen”).

Regarding claim 7, the combined teachings teach the method of claim 1 as stated above, and Dubar teaches the cooling in step k) is carried out in air cooler(s) (col 1 line 59 “The compressed refrigerant is then cooled with the ambient air”)

s 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubar in view of Wyllie and Shivers as applied to claim 1 above, and further in view of US 20130283825 A1 Bernays et al. (hereafter Bernays).

Regarding claim 2, the combined teachings teach the method of claim 1 as stated above and Wyllie teaches the method further comprises offloading of LNG onto tank vessel side by side offloading while the liquefaction processes are in full production ([0054] “The converted hydrocarbon carrier-vessel 100 is arranged to produce LNG in the liquefaction system 101, 102 and to transfer from the liquefaction system, the LNG product directly to the LNG storage tanks 250 on the first LNG storage vessel 200 via a second pipeline 33”), by means of vessel offloading arms located on the side ([0050] “In this embodiment, the converted hydrocarbon carrier-vessel 100 is moored against the jetty 10 and has the capability to have the first LNG storage vessel 200 mooring along its free side of the hull.”)
While the combined teachings do not specifically teach the vessel offloading arms located on the opposite side of the cantilever and air coolers, Bernays teaches the vessel offloading arms located on the opposite side of the cantilever and air coolers ([0029] “According to a preferred embodiment of the invention, the LNG FPSO is provided with two sponsons (2, 2', 3, 3', 102, 103) each on one side of the vessel, the first sponson (2, 2', 102) is used for supporting LNG transfer devices (111) and the second sponson (3, 3', 103) is used for supporting LNG process equipment (110).”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the vessel offloading arms located 

Regarding claim 4, the combined teachings teach the method of claim 2 as stated above, and Bernays teaches wherein the air coolers (LNG process equipment 110) are arranged on cantilevers ([0029] “the second sponson (3, 3', 103) is used for supporting LNG process equipment (110)”) extending along at least 50% of the vessel length ([0018] “The sponson normally extends along the length of a vessel”) and mounted on one side of the vessel only ([0029] “According to a preferred embodiment of the invention, the LNG FPSO is provided with two sponsons (2, 2', 3, 3', 102, 103) each on one side of the vessel, the first sponson (2, 2', 102) is used for supporting LNG transfer devices (111) and the second sponson (3, 3', 103) is used for supporting LNG process equipment (110).”)

Regarding claim 5, the combined teachings teach the method of claim 3 as stated above, and Wyllie teaches LNG produced onboard the vessel is offloaded onto a tank vessel arranged side by side ([0054] “The converted hydrocarbon carrier-vessel 100 is arranged to produce LNG in the liquefaction system 101, 102 and to transfer from the liquefaction system, the LNG product directly to the LNG storage tanks 250 on the first LNG storage vessel 200 via a second pipeline 33”), by means of vessel offloading arms located on the side ([0050] “In this embodiment, the converted hydrocarbon carrier-vessel 100 is moored against the jetty 10 and has the capability to have the first LNG storage vessel 200 mooring along its free side of the hull.”)
While the combined teachings do not specifically teach the vessel offloading arms located on the opposite side of the cantilever and air coolers, Bernays teaches the vessel offloading arms located on the opposite side of the cantilever and air coolers 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the vessel offloading arms located on the opposite side of the cantilever and air coolers taught by Bernays into the natural gas liquefaction apparatus taught by the combined teachings to increase the space between transferring vessels ([0021] “A second advantage of the configuration of the floating LNG plant, according to the invention, is the fact that the adding of a sponson will increase the separation distance of the LNG storage area of the vessel from the side of the vessel, which represents the point of impact in a possible side collision by another vessel like a LNG carrier or supply vessel. Therefore, this increase of the separation distance will add additional collision safety.”)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubar in view of Wyllie and Shivers as applied to claim 1 above, and further in view of US 7119460 B2 Poldervaart et al. (hereafter Poldervaart).

Regarding claim 8, the combined teachings teach the method of claim 1 as stated above.
While the combined teachings do not teach the distance between the vessel and the offshore platform is from 1000 to 20000 meters, Poldervaart teaches the distance 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to keep the offshore platform between 1 and 20 km as taught by Poldervaart while utilizing the natural gas liquefaction apparatus taught by the combined teachings to minimize safety concerns (col 1 line 44 “Electricity also can be carried from a generating vessel to an onshore distribution facility. In that case, the generating vessel lies a sufficient distance from shore to avoid on shore damage from any gas fire or explosion on the generating or process vessels, but close enough to enable efficient passage of electricity from the vessel to the onshore distribution facility though a sea floor power cable. The distance is preferably sufficient so the vessels are not clearly visible from shore.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20170167787-A1	PIERRE, JR.; Fritz discloses a method on natural gas liquefaction on LNG carriers.
US-20150316208-A1	BAE; Jae Ryu discloses liquefied gas processing systems for ships

US-3768271-A		Denis; Louis Henri Daniel discloses a method and plant for storing and transporting a liquefied combustible gas.
US-2940268-A		MORRISON WILLARD L discloses an apparatus for transporting, storing, and using natural gas.
US-20160231050-A1	FAKA Solomon Aladja discloses an expandable, LNG processing plant utilizing ships.
US-9810478-B2		Isaacson; Daniel discloses a floating liquefied natural gas commissioning system and method.
US-20150000334-A1	Edwards; David discloses shipboard liquefaction of natural gas.
US-20130139526-A1	Jariwala; Ankur D. discloses a floating natural gas liquefaction system with local pretreatment.
US-20060010911-A1	Hubbard; Bradford S. discloses an apparatus for cryogenic fluids having floating liquefaction unit and regasification unit connected by shuttle vessels.
US-20040154697-A1	Dupont, Bernard discloses a cantilevered system for transferring LNG to and from ships.
US-20150253072-A1	Isaacson; Daniel discloses a floating LNG commissioning system and method.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        


/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763